Title: [Diary entry: 14 July 1790]
From: Washington, George
To: 

Wednesday 14th. Exercised on horseback from 5 until near 7 Oclock. Had some further conversation to day with the Chief Justice and Secretary of the Treasury with respect to the business on which Majr. Beckwith was come on. The result—To treat his communications very civilly—to intimate, delicately, that they carried no marks, official or authentic; nor, in speaking of Alliance, did they convey any definite meaning by which the precise objects of the British Cabinet could be discovered. In a word, that the Secretary of the Treasury was to extract as much as he could from

Major Beckwith & to report it to me, without committing, by any assurances whatever, the Government of the U States, leaving it entirely free to pursue, unreproached, such a line of conduct in the dispute as her interest (& honour) shall dictate.